PER CURIAM:
Allen Wayne Poston appeals the district court’s order dismissing his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), as barred by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court but modify the dismissal to be without prejudice to Po-ston’s right to refile if his conviction is invalidated or called into question by the appropriate court. Poston v. Conrad, No. 3:13-cv-00586-FDW, 2013 WL 5948111 (W.D.N.C, Nov. 6, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.